Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 1 of 6 Page ID #:1109




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



 DENNIS B.,                                Case No. ED CV 19-02000-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

 ANDREW M. SAUL, Commissioner
 of Social Security,

          Defendant.



                                INTRODUCTION
      Dennis B. (“Plaintiff”) applied for Social Security Disability Insurance
Benefits on May 16, 2014, alleging disability beginning July 26, 2011. See Dkt.
17, Administrative Record (“AR”) 38, 107-08.1 After being denied initially, see
AR 40-44, and on reconsideration, see AR 50-53, Plaintiff requested and
received a hearing before an Administrative Law Judge (“ALJ”) on October
19, 2018, see AR 54, 865-911.

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

     Additionally, all citations to the administrative record are to the record
pagination. All other docket citations are to the CM/ECF pagination.
Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 2 of 6 Page ID #:1110




      The ALJ issued an unfavorable decision on February 22, 2019. See AR
14-28. The ALJ followed the five-step sequential evaluation process for
determining whether an individual is disabled. At step one, the ALJ found that
Plaintiff had not engaged in substantial gainful activity since the alleged onset
date. See AR 19. At step two, the ALJ determined that Plaintiff had the severe
impairments of “degenerative disc disease of the thoracic and lumbar spine,
osteoarthritis of the left hip, hypertension, and obesity.” AR 20. At step three,
the ALJ determined that Plaintiff did not have an impairment or combination
of impairments that met or medically equaled one of the listed impairments in
20 C.F.R. Part 404, Subpart P, Appendix 1. See AR 21.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity (“RFC”) to perform light work as defined in 20
C.F.R. § 404.1567(b) with some additional limitations. See id. At step four, the
ALJ found that Plaintiff was unable to perform any past relevant work. See
AR 25. At step five, the ALJ relied on the testimony of a vocational expert
(“VE”) to conclude that someone with Plaintiff’s RFC could perform jobs that
exist in the national economy, including small products assembler II (DOT
739.687-030), cashier II (DOT 211.462-010), and bench assembler (DOT
706.684-042). See AR 26-27. Accordingly, the ALJ denied benefits. See AR 27.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 5-8. This action
followed. See Dkt. 1.
                              LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits only
when the ALJ decision is “based on legal error or not supported by substantial
evidence in the record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030,
1035 (9th Cir. 2003). “Substantial evidence means more than a mere scintilla,
but less than a preponderance. It means such relevant evidence as a reasonable


                                         2
Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 3 of 6 Page ID #:1111




mind might accept as adequate to support a conclusion.” Desrosiers v. Sec’y of
Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988) (citations and
internal quotation marks omitted).
                                  DISCUSSION
      The parties dispute whether the ALJ erred in determining that Plaintiff
could perform alternative work at step five. See Dkt. 20, Joint Stipulation
(“JS”) at 4.
      Background
      At the hearing, the ALJ posed several hypotheticals to the VE, all of
which assumed an individual who could stand and walk two hours out of an
eight-hour workday. AR 903-06. The VE testified that an individual with
Plaintiff’s RFC could not perform Plaintiff’s past work, but could perform
some light, unskilled work, namely the representative positions of small
products assembler II (DOT 739.687-030), cashier II (DOT 211.462-010), and
bench assembler (DOT 706.684-042). See AR 903-04. The VE reduced the
number of jobs available nationally for the representative positions to account
for Plaintiff’s standing and walking limitation. See id. The VE testified that her
testimony was inconsistent with the Dictionary of Occupational Titles
(“DOT”) with regards to the standing and walking limitation, but, based on
her training and experience, some light jobs would be available. See AR 906.
The ALJ ultimately adopted the VE’s testimony that Plaintiff could perform
these representative positions. See AR 31-32.
      Applicable Law
      At step five of the disability determination, the ALJ has the burden of
establishing that the claimant can perform alternative jobs that exist in
substantial numbers in the national economy. See Tackett v. Apfel, 180 F.3d
1094, 1101 (9th Cir. 1999). “[T]he best source for how a job is generally
performed is usually the [DOT].” Pinto v. Massanari, 249 F.3d 840, 845 (9th


                                        3
Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 4 of 6 Page ID #:1112




Cir. 2001). Should an “apparent or obvious” conflict arise between a VE’s
testimony regarding the claimant’s ability to perform alternative jobs and the
DOT’s description of those jobs, the ALJ must ask the VE “to reconcile the
conflict” and must determine whether the VE’s explanation is reasonable
before relying on that testimony. Gutierrez v. Colvin, 844 F.3d 804, 807-08
(9th Cir. 2016).
      Analysis
      Plaintiff argues that the ALJ’s step five determination that Plaintiff could
perform alternative light jobs is not supported by substantial evidence. See JS
at 4-8, 12-14. Specifically, Plaintiff contends that the ALJ did not resolve the
conflict between the VE’s testimony that Plaintiff can perform light jobs despite
his RFC, which limited him to standing and walking only two hours out of an
eight-hour workday, and the DOT’s description of light work as requiring
walking or standing to a “significant degree.” DOT, App. C; see also Social
Security Ruling (“SSR”) 83-10 (“[T]he full range of light work requires
standing or walking, off and on, for a total of approximately 6 hours of an 8-
hour workday.”). The parties appear to agree that an apparent conflict existed,
and thus the only issue before the Court is whether the ALJ properly resolved
this conflict.
      The Court finds that the ALJ did so and her decision is supported by
substantial evidence. At the hearing, the ALJ asked the VE whether her
testimony about the alternative jobs was inconsistent with the DOT. See AR
906. The VE testified that her testimony conflicted with the DOT to the extent
that the standing and walking limitation is inconsistent with some jobs in the
light category, but she stated that her testimony and opinion was based on her
training and experience. See id. Subsequently, in her decision, the ALJ
acknowledged this apparent conflict between the DOT and the VE’s
testimony, but she determined that the VE’s training and experience was a


                                        4
Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 5 of 6 Page ID #:1113




reasonable explanation for the discrepancy. See AR 27. An ALJ may rely on a
VE’s experience as a reasonable explanation for deviating from the DOT. See
Buckner-Larkin v. Astrue, 450 F. App’x 626, 628-29 (9th Cir. 2011) (finding
that a conflict between the DOT and VE was appropriately explained where
the VE offered testimony based on his own labor market surveys, experience,
and research); Morey v. Berryhill, No. 16–6491, 2018 WL 1415160, at *3
(C.D. Cal. Mar. 20, 2018) (holding that the ALJ obtained a reasonable
explanation for an apparent conflict where the VE reduced the number of jobs
available and stated that his testimony was based on his experience). Thus, the
ALJ fulfilled her duty to obtain a reasonable explanation for the VE’s variance
from the DOT, and permissibly relied on the VE’s testimony in determining
that Plaintiff could perform alternative work.
      Plaintiff further points to vocational data from additional sources,
including the Occupational Requirements Survey (“ORS”), Occupational
Outlook Handbook (“OOH”), and Occupational Information Network
(“O*Net”), to support his argument that the standing and walking required for
light jobs exceeds his standing and walking limitation. JS at 6-7, 13-14. As the
Commissioner contends, see JS at 10, Plaintiff waived this argument by failing
to raise it before the agency. See Shaibi v. Berryhill, 883 F.3d 1102, 1109-10
(9th Cir. 2017) (as amended) (holding that challenges based on an alleged
conflict with alternative job information gleaned from alternative sources will
be waived if not raised during the administrative proceeding). Although Shaibi
involved waiver in the specific context of a claimant’s failure to challenge a
VE’s job numbers, other district courts in this circuit have concluded that
claims based on non-DOT materials that are not raised before the agency are
waived not only as to job numbers but also to the VE’s testimony on the
whole. See Gonzalez v. Berryhill, No. 17-5402, 2018 WL 456130, at *2 (C.D.
Cal. Jan. 17, 2018) (collecting cases); Williams v. Berryhill, No. 16-1989, 2017


                                        5
Case 5:19-cv-02000-DFM Document 21 Filed 12/10/20 Page 6 of 6 Page ID #:1114




WL 8283320, at *1 (C.D. Cal. Dec. 4, 2017). The Court finds these authorities
persuasive. Thus, this claim is waived.
      Even were the Court to find Plaintiff did not waive this argument,
Plaintiff’s reliance on this evidence is unavailing. The ALJ need only resolve
conflicts between a VE’s testimony and the DOT, not other sources of job
information. See Shaibi, 883 F.3d at 1109 (finding that an ALJ is not required
to investigate and resolve any apparent conflict between the VE’s testimony
and the OOH); Wagner v. Berryhill, No. 17-5698, 2018 WL 3956485, at *5-6
(C.D. Cal. Aug. 14, 2018) (“The ALJ had no obligation to address the VE’s
deviation from other sources such as O*NET or OOH.”). Because the ALJ
identified and resolved the apparent conflict with the DOT, the ALJ satisfied
her duties. See SSR 00-4P.
      Accordingly, the ALJ did not err at step five.
                                    CONCLUSION
      The decision is the Social Security Commissioner is affirmed and this
case is dismissed with prejudice.
      IT IS SO ORDERED.


 Date: December 10, 2020                      ___________________________
                                              DOUGLAS F. McCORMICK
                                              United States Magistrate Judge




                                          6
